                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:06-cr-00018-SEB-DML
                                                    )
LIVI LAMONT LOVING,                                 ) -02
                                                    )
                             Defendant.             )


                  ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Livi Lamont Loving’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of fourteen (14) months in the custody of the Attorney

General or his designee, with no supervised release to follow. The Defendant is to be taken into

custody immediately. The Court recommends Defendant’s placement at the Camp, FCI Terre

Haute, Indiana.

       SO ORDERED.

                  2/26/2019
       Date: ______________________             _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana


Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
